 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    SARAH ADAMS,
                                                    NO. 1:19-CV-3048-TOR
 8                               Plaintiff,
                                                    ORDER OF DISMISSAL WITH
 9           v.                                     PREJUDICE

10    BOE INVESTMENTS, LLC, d/b/a/
      NORTH RIDGE APARTMENTS, a
11    Washington Limited Liability
      Company, and DOUG AND RONDA
12    BOE, a married couple,

13                               Defendants.

14
           BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss Action
15
     with Prejudice. ECF No. 38. This matter was submitted for consideration without
16
     oral argument. The Court has reviewed the record and files herein, and is fully
17
     informed. The stipulation is filed pursuant to Federal Rule of Civil Procedure
18
     41(a)(1)(A)(ii) and provides for the dismissal with prejudice of this action in its
19
     entirety and that each party will bear its own costs and attorneys’ fees.
20




        ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action in

 3            its entirety is DISMISSED with prejudice and each party shall bear its

 4            own costs and attorneys’ fees.

 5         2. All pending motions are denied as moot and related hearing dates

 6            stricken from the Court’s calendar.

 7         The District Court Executive is directed to enter this Order and Judgment

 8   accordingly, furnish copies to counsel, and CLOSE the file.

 9         DATED February 6, 2020.

10

11                                   THOMAS O. RICE
                              Chief United States District Judge
12

13

14

15

16

17

18

19

20




        ORDER OF DISMISSAL WITH PREJUDICE ~ 2
